June 7, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                            ANIL K. SINHA, MD, Appellant

NO. 14-11-00814-CV                        V.

              ROXANNE THURSTON AND JAMES THURSTON, Appellees
                           ____________________

       This cause, an appeal from the order denying appellant Anil K. Sinha, MD's
motion to dismiss, signed August 30, 2011, was heard on the transcript of the record. We
have inspected the record and find error in the order. We therefore order the trial court's
order REVERSED and REMAND the cause for proceedings in accordance with the
court's opinion.

       We order appellees, Roxanne Thurston and James Thurston, jointly and severally,
to pay all costs incurred in this appeal. We further order this decision certified below for
observance.